﻿91.	 I wish first to congratulate Mr. Jorge Illueca on his election to the presidency of this historic Assembly. His many years of experience, his outstanding qualities of statesmanship and the lofty principles which guide his actions are a matter of record. We all extend our congratulations to his country, the Republic of Panama, which has been equally honoured by his elevation to that high office.
92.	I also take this opportunity to express the deep appreciation of my Government for the exemplary performance of his predecessor, Mr. Imre Hollai of Hungary, who has made a signal contribution to the strengthening of the Organization and to the search for universal peace.
93.	It is a source of real pride and joy that we are able to welcome to membership in the Organization the newly independent State of Saint Christopher and Nevis. We are especially pleased because Saint Christopher and Nevis, like Grenada, is a small island developing country and belongs to the Caribbean family of nations, being a member of the Caribbean Community and the Organization of Eastern Caribbean States. We know that the Government and the people of Saint Christopher and Nevis share our aspirations for peace, independence and development in the Caribbean subregion.
94.	It is fitting that the thirty-eighth session began with the recognition of the International Day of Peace, for it is convened at a decisive moment in the history of mankind. Since we met at our last session, the world has witnessed a dangerous escalation in the arms race. International tension has heightened and we drift ever closer to the brink of nuclear catastrophe. However, the consciousness of the stark reality of the dangers inherent in this period is rising and consequently the struggle for peace and disarmament is gaining new momentum among the masses.
95.	Closely linked to the increasing danger of war is the grim nature of the economic situation facing the vast majority of our countries. The external debt of third world countries and the dramatic deterioration in the terms of trade of the developing countries are threatening many of these economies with total collapse. In spite of the meagre flows of concessional loans and grants, these countries remain trapped in a virtual state of helplessness, sinking into the mire of bankruptcy.
96.	Although the struggle for just and equitable economic relations is urgent, by far the most burning issue facing the international community is the struggle for peace.
97.	Of immense concern to the Government and the people of Grenada are the increasingly war-like policies of the United States Administration, as evidenced by the numerous military manoeuvres and the deployment of its troops in almost every corner of the globe. During the last few months the dispatch of United States military personnel to Central America, to different parts of North Africa, the Mediterranean and other areas has demonstrated that country's determination to police the world and to impose its will by military might.
98.	These military manoeuvres create an atmosphere of tension and sow the seeds of mistrust, giving rise to international espionage. When, as in the case of the ill- fated KAL flight 007, the lives of unsuspecting civilians are regrettably lost, our duty is to review seriously the policies which may endanger civilian lives and not to exploit a human tragedy for narrow political propaganda objectives.
99.	In the light of new and dangerous military doctrines which threaten the survival of mankind, Grenada believes that it is immeasurably important for our Assembly to reaffirm its commitment to peace and peaceful coexistence and to steer all nations along the course of the peaceful settlement of disputes.
100.	Our country has followed with deep interest successive rounds of negotiations on the limitation and reduction of medium-range nuclear missiles in Europe and other related disarmament issues. The apparent lack of political will on the part of the United States Administration to adopt a constructive approach in these matters  creates a gloomy prospect for the successful outcome of the negotiations. It appears that the United States is proceeding on the basis of achieving military superiority. This is clearly an untenable and unrealistic 
position. The plans to deploy additional nuclear missiles in Western Europe can contribute nothing towards the advancement of peace in the world, since one can reasonably expect them to be counter-balanced by the Warsaw Treaty States in an effort to retain the present strategic balance in Europe. Both measures would greatly increase tension and insecurity and diminish the chances of peace. Grenada is fully convinced that in the event of a nuclear attack all nations would be in the front line. We therefore urge meaningful and sincere dialogue on the part of all nuclear States so that the disaster which now threatens all of us can be averted.
101.	In this context, we also express grave concern over the growing proliferation of nuclear weapons and other weapons of mass destruction. We abhor any plans to introduce the arms race into outer space. My Government reiterates its position that Grenada will support any meaningful and constructive proposal from any quarter aimed at eliminating nuclear weapons from the face of the earth.
102.	In the world struggle for the preservation of peace and security, the People's Revolutionary Government of Grenada expresses support for the tremendous work being done by the peace movements, both in Europe and in North America. The recognition by people the world over that action should be taken to avert the threat of nuclear war and to prevent the further escalation of the arms race is indeed heartening. The People's Revolutionary Government and the people of Grenada reiterate their full support for all those who are daily struggling to persuade their Governments to dedicate their efforts to the achievement of a lasting peace.
103.	The foreign policy of my Government is predicated on the cardinal principles of the promotion of world peace, good-neighborliness and international cooperation. Since the beginning of our process of revolutionary change in March 1979, we have proceeded on the basis of a clear understanding that without peace and cooperation there can be no progressive development. When tensions exist, scarce resources are often diverted to military purposes. The resources being spent on armaments could be better utilized in the provision of goods and services for the uplift of the society and the improvement of the material conditions of the people.
104.	Our commitment to peace and international cooperation is inextricably linked to the struggle to improve the material conditions of the people of our small country. The People's Revolutionary Government has registered modest achievements since 13 March 1979. Our unemployment figure has been drastically reduced. Secondary education has been expanded rapidly and is now provided free of cost. Our adult literacy programme reaches out to people in all corners of our nation. In spite of the international propaganda campaign, our first and only international airport, the single most important economic project of our revolution, will be officially opened during the first quarter of 1984.
105.	Grenada is convinced that peace and development are interdependent. In 1979, at the session of the General Assembly of the Organization of American States held at La Paz, my Government co-sponsored a resolution—which was adopted unanimously—calling for the Caribbean to be declared, and recognized in practice, as a zone of peace. Since then, Grenada has consistently urged the implementation of this historic decision. At a meeting in Grenada in 1981, the Standing Committee of Foreign Ministers of the Caribbean Community endorsed the call of the Organization of American States at La Paz and established a working group to elaborate the concept of a zone of peace. One year later, at the conference of
Foreign Ministers of CARICOM, held in Belize, we attempted to give clearer definition of the hopes and aspirations of our peoples by calling for recognition of our region as a zone of peace, independence and development. This Assembly has recognized the significant contribution which zones of peace in particular areas can make towards the attainment of world peace. Accordingly, we urge all States to support our aspirations to have the Caribbean declared, and recognized in practice, as a zone of peace, independence and development.
106.	The peoples of Central America, neighbours and brothers of the Caribbean peoples, are today particularly and very painfully aware of the real meaning of the world struggle for peace and development. They have waged a long and bitter struggle for genuine independence. They too have a sovereign right to peaceful development. It is an unfortunate fact of history that whenever Central America has tried to develop its own resources independently, to work for the benefit and advancement of its peoples, these efforts have been thwarted by a powerful neighbour whose own overriding interests do not allow for the independent development of States it regards as backyard colonies and banana republics.
107.	Today, the sovereign, independent Government of Nicaragua and its valiant people are bullied and subverted for daring to be independent. This is the basis of  Big Pine II , a crass deployment of military forces designed to intimidate Nicaragua and to subjugate the peoples of Central America and the Caribbean. The People's Revolutionary Government of Grenada vociferously condemns the shameful acts of the United States Government and its puppets, who, in defiance of several United Nations resolutions, continue to perpetrate overt and covert acts of aggression against Nicaragua or to allow their territory to be used as staging points for sabotage, subversion and murder of innocent civilians.
108.	My Government gives its full support to the appeal made at this session by Commander Daniel Ortega Saavedra  that the General Assembly should resume efforts to support the struggle for peace in Central America and that United Nations Member States should refrain from all actions that aggravate the situation in the region. Grenada demands that those Members of the United Nations which are subverting Nicaragua's attempts to attain peaceful and progressive development cease such hostilities immediately.
109.	We also support Nicaragua's six-point proposal aimed at the realization of a peaceful solution to the region's problems. We endorse the initiatives of the Contadora Group and all such initiatives aimed at a peaceful solution to the existing situation in Central America.
110.	Grenada's position on El Salvador is crystal clear. There we see a valiant people struggling against the might of imperialism and a callous and genocidal oligarchy. A regime which descends to the depths of barbarity and orders indiscriminate bombings of its own civilian population has surrendered all claim to moral authority. My Government has consistently supported the right of the Salvadorian people to establish a Government reflecting their just aspirations. Since its publication in 1981 we have supported the Franco-Mexican declaration which recognized the Farabundo Marti Front for National Liberation and the Revolutionary Democratic Front as a responsible and representative political force. Two years ago, in my statement at the thirty-sixth session [33r6f Grenada pointed out that the genocidal path pursued for many years by the junta and United States imperialism 
was not a feasible approach to resolving the conflict. We reiterate that that policy is not working, it will not work, and it cannot work. We continue to support the commitment to a negotiated political settlement in which all forces, including the Farabundo Marti Front for National Liberation and the Revolutionary Democratic Front, would participate fully and on an equal footing in order to bring a just and honourable peace to this war-torn nation.
111.	My Government wishes to direct the Assembly's attention to the constant threats to the sovereignty and territorial integrity of the State of Belize, a member of the CARICOM family of nations. Grenada reaffirms its support for the sovereignty and territorial integrity of that country.
112.	Similarly, with respect to the Guyana-Venezuela controversy, the Government of Grenada reaffirms its support for the sovereignty and territorial integrity of Guyana. It notes with satisfaction that the Governments of the two countries have referred the choice of a means of settlement to the Secretary-General of the United Nations, in accordance with the relevant provisions of the Geneva Agreement concerning the boundaries of the two States, and expresses the hope that that controversy will be quickly and peacefully resolved.
113.	We are in full solidarity with the aspirations of the Government and the people of Suriname to build their political, economic and social processes in freedom from all forms of outside pressure and blackmail. In this context we condemn Central Intelligence Agency and other imperialist-sponsored activities aimed at undermining that country's development.
114.	We reaffirm our total support for the people and the Government of Bolivia in their struggle to restore the territorial integrity of the Bolivian nation and to regain an outlet to the Pacific with full sovereignty.
115.	In the case of the Malvinas, consistent with Security Council resolutions 502 (1982) and 505 (1982) and with the stated position of the Movement of Non-Aligned Countries on the issue, we urge both parties to reopen negotiations, with the participation and good offices of the Secretary-General, with a view to putting an end to this colonial situation in the South Atlantic.
116.	  In like manner, Grenada reiterates its support for the Puerto Rican people's inalienable right to self- determination and independence in conformity with resolution 1514 (XV).
117.	My Government and people salute Panama's steadfastness in its struggle to gain control of every inch of Panamanian territory, including the Panama Canal. Grenada's constant and unswerving support for that country in its historic battle for its rights is assured.
118.	With respect to the Republic of Cuba, Grenada calls for an end to the criminal United States blockade against that country and for the immediate cessation of the imperialist campaign of harassment and threats against that upright Government and that brave and fearless people. We call once more for the return of Guantanamo to Cuban sovereignty.
119.	The cry of oppressed peoples for liberation, for progress, for peace and for justice resounds throughout the Americas. It is a clamour which all the weapons of war and the might of armies will never stifle or silence. It is a clamour which comes today from Chile, from El Salvador, from Guatemala and from Uruguay. We extend our solidarity and support to the peoples of those countries and to all others who seek to affirm the right to freedom, to genuine economic and social advancement and to a lasting peace. The search for peace, independence and economic and social advancement in Latin America and the Caribbean is only part of the world-wide struggle for the attainment of those goals universally.
120.	In the Middle East, the Zionist policy of expansionism continues to be a major obstacle to a just and lasting peace. Today the State of Lebanon is threatened with dismemberment by the Zionists. Our brothers and sisters of Palestine are still being denied their inalienable right to a homeland of their own. We reiterate our unwavering support for the Palestinian people under the leadership of their sole and legitimate representative, the PLO. We are convinced that the establishment of a Palestinian State on Palestinian soil constitutes the foundation of the attainment of the goals and aspirations of the Palestinian people and the main pillar of a just and lasting solution to the conflict. The Grenada Government remains convinced that the people of that region could speedily resolve their differences if the issues were not complicated by the interference of Israel, and it calls for a comprehensive settlement with the full participation of all the parties concerned.
121.	With regard to Cyprus, we continue to call for the restoration of its unity, the withdrawal of all occupation forces and full respect for the independence, sovereignty and territorial integrity of that country.
122.	We also call upon our brothers in Iran and Iraq speedily to bring to an end their sad and wasteful conflict, which benefits neither and which represents a wanton waste of the scarce resources of that region and the third world.
123.	We fully support the efforts of the United Nations towards finding a negotiated political settlement of the situation surrounding Afghanistan.
124.	We reaffirm our support for the peaceful reunification of Korea. We consider the proposals put forward by the Democratic People's Republic of Korea a sound basis on which to begin negotiations to this end.
125.	We reaffirm our solidarity with the people and Government of the People's Republic of Kampuchea as they strive valiantly to complete the task of national revival and reconstruction. We view with grave concern attempts by certain forces to escalate their armed interference in Kampuchea. The United Nations should never forget or fail to condemn the brutal savagery of the ousted Pol Pot clique.
126.	We support the call for relations among the countries of South-East Asia to be based on the principles of good-neighborliness, stability and mutual cooperation and for the establishment of a zone of peace in that region.
127.	The continent of Africa, with which my country shares unbreakable bonds of brotherhood and blood, continues to feel the heavy and brutal hand of one of the great evils of this century—the racist Republic of South Africa and its sadistic system of apartheid. This body has consistently raised its voice against this inhuman practice.
128.	Today apartheid is even reaching out to the Caribbean, offering the gold from the sweat and tears of our African brothers to a few mercenaries who are only too willing to play cricket for the amusement of their racist manipulators—as minstrels played for their masters. On the question of apartheid the policy of my Government is clear, uncompromising and incontrovertible. Immediately upon the departure of the cricketing mercenaries from the Caribbean for the racist State the People's Revolutionary Government of Grenada declared each one 
persona non grata.. In addition, we called upon their home countries to cancel their travel documents and to confiscate the ill-gotten funds and turn them over to the ANC and SWAPO to assist in financing the liberation struggle.	
129.	We pledge our total and unconditional support for the Namibian people, under the leadership of SWAPO, their sole and legitimate representative. We unhesitatingly reject any attempts to make the withdrawal of Cuban internationalist forces from Angola a condition of recognizing the legitimate right of the Namibian people to freedom and independence. We call upon those members of the contact group which have been guilty of delaying tactics to desist from this practice and to facilitate the speeding-up of the process of independence for Namibia.
130.	We reiterate our unwavering solidarity with the ANC and the oppressed people of South Africa in their struggle for national liberation. The People's Revolutionary Government of Grenada reaffirms its total support for and solidarity with the People's Republic of Angola, the People's Republic of Mozambique, Zambia, Zimbabwe, the Kingdom of Lesotho and all the frontline States which are plagued by South African harassment and whose sovereignty and independence are constantly threatened by the racist Pretoria regime.
131.	We also take this opportunity to reaffirm our support for the Saharan people in their struggle for freedom and independence under the leadership of POLISARIO.'
132.	The international economic situation is no less grave than the international political and military one. The quest for a new global economic order is inextricably linked to the struggle of the people of the world for peace and development. As the economic crisis deepens, the wide economic gap between developed and developing countries becomes even wider, while the prevailing world economic system remains unresponsive to the basic needs of developing countries.
133.	The establishment of a new international economic order has become an extremely urgent issue if the aspirations of the world's peoples are to be realized. Three quarters of the world population live in over 100 of our countries where poverty and dependence prevail. The external debt of developing countries grew at an average annual rate of 25.1 per cent between 1973 and 1975 and the debt servicing grew at an annual rate of 61 per cent during the same period. It is estimated that in the Organisation for Economic Cooperation and Development [OFCD] countries there are some 30 million unemployed people, and in the developing countries, which feel the brunt of the crisis, the economic situation is even more appalling. In Latin America the per capita gross domestic product dropped by more than 1 per cent in 1981, the first such occurrence since 1959. An OECD estimate informs us that the third world's external debt amounted to about $626 billion in 1982.
134.	A grim indicator of the plight facing the populations of developing countries is revealed in FAO data, which tell us that well over 40 million people, half of them children, die every year from hunger and malnutrition. It has been estimated that one quarter of the population in many countries of the developing world suffers from chronic malnutrition.
135.	In the face of this tragedy, the squandering of scarce resources on instruments of war is nothing short of catastrophic. For example, in the United States $187 billion have been allocated as direct military spending for the hew financial year, with $115 million going for the manufacture of a new generation of chemical weapons. Military spending worldwide rose during the past year to a record total of $800 billion, according to the International Institute for Strategic Studies. It should be a source of anguish to the Organization that some countries in the world seem more interested in confrontation and war than in the alleviation of human suffering. When the world's peoples groan under the yoke of the deteriorating economic situation, they are indirectly pleading for peace.
136.	Within the context of the deteriorating economic situation facing developing countries, the People's Revolutionary Government of Grenada re-emphasizes the need for a special regime of cooperation and assistance to alleviate the peculiar problems of small island developing States. The recently concluded non-aligned Conference on Small Island Developing Countries, held in Grenada, established a framework to address the peculiar problems of these countries. The Conference also decided to establish a group of experts charged with the responsibility of elaborating a specially tailored programme of concrete assistance from the international community. We issue a special appeal to the world community to come to the assistance of this peculiarly disadvantaged group. The Non-Aligned Movement must be commended for taking this bold initiative. This further demonstrates the relevance of the Movement in the struggle of developing countries for an equitable international economic order, as well as its overall dynamism, its maturity and its sense of responsibility.
137.	There is dire need for the restructuring of the major international financial institutions to make them more responsive to the needs of our countries, especially the most affected and disadvantaged among us. Developing countries need to have a greater voice in all policy decisions which affect them in such institutions. The restructuring and democratization of these institutions are urgently required if developing countries are to make any headway in obtaining development financing on better terms.
138.	At the same time, we call on all donor countries to increase the level of their contributions to the main lending institutions in the interest of ensuring their financial viability and their capacity to assist debtor nations. The economic survival of the countries of the developed world is inextricably linked to the economic viability of the countries of the third world. Let us not forget that fact.
139.	The severe economic crisis reflected in the chronic external indebtedness of developing countries necessitates the rescheduling by creditor States of repayments if we wish to avoid an immediate collapse of many economies. Consideration may have to be given in extremely difficult cases to the cancellation of debts.
140.	The failure of the sixth session of the United Nations Conference on Trade and Development is a disturbing reminder of the lack of political will among some developed creditor nations and of their unwillingness to promote equitable economic relations with developing countries. My Government once more appeals to the developed countries to resume negotiations and earnestly try to find solutions to the unjust and unequal economic relationships, a major cause of the chronic economic problems facing the developing world.
141.	The critical world situation challenges mankind's ingenuity to find urgent and real solutions to grave international problems which seem to threaten the very existence of the human race. As we enter this thirty-ninth year since the founding of this exalted Organization, our first and overriding task must be to work with redoubled efforts to attain world peace with justice and a more 
equitable distribution of the planet's resources for the benefit of all its peoples.
142.	The Government of Grenada is convinced that, notwithstanding its somewhat limited achievements in certain areas during the past 38 years, the United Nations still provides us with the best, perhaps the only, opportunity for finding solutions to mankind's pressing problems—solutions which can no longer be permitted to elude us. Grenada solemnly reaffirms its commitment to the United Nations and to the principles enshrined in its Charter and calls upon all nations to rededicate themselves in a renewed spirit of international understanding and cooperation to work out just and equitable prescriptions which will alleviate the suffering of the oppressed peoples of the world and steer mankind away from the path of total self-destruction.

































 
 



